PER CURIAM.
The appellant challenges an order of restitution entered by the trial court after the notice of appeal had divested the trial court of its jurisdiction. Because the trial court lacked jurisdiction to enter the restitution order, we reverse that order. See Brantley v. State, 723 So.2d 909 (Fla. 1st DCA 1999); Pearson v. State, 686 So.2d 721 (Fla. 2d DCA 1997). On remand, the trial court may conduct another hearing and again impose restitution.
ALLEN, WEBSTER and BROWNING, JJ., CONCUR.